Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 1 of 7

EXHIBIT E
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 2 of 7

 

 

 

https://archive.is/aPE1D page 1
archivecaslytosk.onion S#ved from figps:/blog.patemsinhevoid.netthe-forest-or-the-trees.humd |] search 15 Jun 2016 18:00:48 UTC
webpage capture Moise ee: nee

All snapshots from host blog. pattemsinthevoid net

Linked from geekfeminism.wikia.com » Jacob Aopethaym rape report
wikitechinc.ni » Lika Guiding Principies
de.wikipedia.org » Jacob Aopelbaum

von | EE Hine conned metamee

Patterns in the Void ?

 

anarchism DE C@ arbres py aha) Ce

The Forest for the Trees

It feels rather sardonic to say this now, openly, after two years spent alternating
between trying to inhibit my rage and convince myself that I hadn’t been hurt, followed Monday, 13 June 2016
by seeking out other victims, in order to develop the collective capacity to defend By isis agora lovecruft
ourselves and to have the simple ability to speak out in a manner which would be In anarchism

heard and not discarded. tags: harassment

I’m Forest. Here’s my story, as submitted to the anonymous site jacobappelbaum.net:

Jake and [ had been friends and coworkers for years. Looking back on it, I’m not sure why. From the
very first Tor developer meeting I had attended, he repetitively propositioned iny partner and I for sex.
He even went so far as to, on the very first meeting on the first morning, in front of all the other
developers — whom I had not yet met — tell me that he was okay with my partner and I fucking in the
same bed as him while he watched, causing both of my parmer and I to feel completely humiliated that
our private sex life was being discussed in front of colleagues we had hoped to build a good start
towards friendly, professional relationships.

While travelling, the first time he came to the city I lived in, I invited him to stay at my house. As
politely as I could, I explained, “You can have the floor, and II! take my bed, or the other way around.
If you're comfortable with it, we can share my bed, as friends. Meaning no physical contact.” We both
slept in my bed.

That turned out (mostly) fine. (Except, of course, being propositioned again, this time for a threesome
with Jake and one of my roommates.) In fact, Jake and I proceeded to share beds in a friendly manner
over the years, and nothing bad ever happened.

Once Jake had moved to Germany, I came to visit friends there for a while, and one night I stayed at
Jake’s place. Again, we shared a bed, as friends. There weren’t even any discussion or attempts
beforehand to convince me to do anything sexual with him. It was freezing cold, and I went to bed with
several layers of street clothes on.

Sometime around 5 o’clock in the morning, I] woke up very confused and startled because my pants
were unzipped and Jake’s arm was wrapped around me, his hands in my underwear and he was rubbing
my clit and rimming the edges of my vagina. I tried to shove him off me and wake him up. He’s
physically much bigger than me, so the shoving didn’t work as well as it should have, but nonetheless he
rolled over, a bit exageratedly, mumbling as if asleep. '

 

 
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 3 of 7

https://archive.is/aPE1D

page 2

 

 

In the morning, I confronted him about it. | was really confused. [ didn't know if he was actually asleep,
but if he was, how did my clothes come undone? Assuming that if I was super confrontational about it,
he’d have some excuse like “Oh, but J thought it was okay that time because you didn’t explicitly give

me the we’re-just-friends lecture before bed...” When confronting Jake about this, | said, “Dude, what
the fuck. You started fingering me last night.” It took a few seconds for there to be a reaction on his face,
and then he seemed confused, saying “Oh... what? I don’t remember that.” I glared at him.

The really disconcerting thing for me was that, half an hour later, he said, “1 thought you were her.”
Here, “her” was Jake’s fiancée. At the time, she didn't live in Germany, and they hadn’t seen each other
in weeks. Jake’s fiancée was also gorgeous and super curvy, and | am basically a scrawny, little twig.
“T’m not sure how you could confuse us. even asleep.” ] said. He continued muttering some excuses
about having wet dreams about her. He seemed to suddenly and extremely vividly remember whatever
dream. Nowhere did he say, “I didn’t put my hands in your panties,” nor did he apologise.

Transformative Justice is not the “Death of Due Process”
First, some backstory is in order.

Seven or eight years ago, 1 was involved in an anarchist collective process for a male person in an anarchist
activist community who was accused of and eventually admitted to raping two anarchist women. Since none of us
would turn him in to the police, we gave him a choice of either leaving or going through a rehabilitation programme
which we would create, in an attempt to transform him into someone just as capable of contributing in all the
productive ways he already was but without harming other people and decreasing their abilities to contribute and to
do so safely. We warned him that, if he skipped town, I would personally hunt him down to whatever city he ran to,
contact the anarchist organisers there, and attempt to give them (as non-biased as possible) an account of the events.
He didn’t run.

At first, he participated grudgingly, but later he broke down crying in front of the two victims, apologising sincerely
and begging them for forgiveness. As part of the rehabilitation, one of the things we determined to be cause for his
behaviour was a very negative self-body image, i.e. he was quite overweight and under the impression that women
“only like dudes who are ripped”. Part of my responsibilities in the rehab process was to go to the gym with him, to
help him have better body image, demonstrate that not all women are into “dudes who are ripped”, and help him
become more comfortable with the idea that women are intelligent creatures as opposed to being merely some
sexual object to be won over. He eventually successfully convinced both us and the victims that he would not abuse
anyone else. To date this has been successful, and he’s had healthy relationships with several partners, including

a transperson.

The Plan

When I first started seeking out other victims, about six months ago, I did not want to formally report any of the
stories | had heard from Jake’s victims to the Tor Project or others, for two primary reasons. First, that my main
motivation in this was to ensure that these behaviours stopped, and it was not clear to me that any traditional
punitive “justice” measures would achieve such. Second, I feared retaliation from Jake, as well as retaliation
towards any of the victims whose stories ] would divulge. Multiple victims at the time expressed that they didn’t
want me to tell The Tor Project, later admitting they feared retaliation to be extremely likely, as well as difficult
to combat.

Instead, 1 had planned to gather people for a secret meeting in Valencia, somewhere calm, neutral, and away from
events, like on the beach, invite Jake, and have everyone willing who has ever been sexually assaulted, humiliated,
harassed, or felt their boundaries disrespected, by him to take turns telling a few sentences about what he did to
them and how it made them feel. Then we would tell Jake that, as his friends, we thought this needed to stop, and
that we’d either deliver a list of the stories to The Tor Project and other organisations, or make all the stories
public, if he refused to hold himself accountable for his actions or his behaviour did not appear to improve. In
planning this secret meeting, | tried to determine what would cause Jake to perpetually disrespect other people like
this, and If there were any positive things we could do to help him.

 
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 4 of 7

https: //archive.is/aPE1D

page 3

 

 

 

Somehow Jake got word of all this, and proceeded to go back and forth between everyone [ knew, starting, it
seems, with one of my roommates and a reporter acquaintance, to force information out of these people, including
more names of more people involved (to force more information out of). He seemed to have put the whole story
together from all the bits and pieces he was given. In between my efforts to get work done and give a Jecture, he
imposed on me that my ten minutes of coffee break time should be spent speaking with him, because it was An
Emergency. During that rather one-sided conversation, Jake described all the time, effort, and ways he was using in
order to completely ruin someone’s life who had attempted to stand up to him, as well as previous ways he had
managed to get someone fired from their position and ostracised. He pointedly mentioned, several times, the names
of multiple people who he had destroyed in the past for standing against him. In his current efforts to harass one of
these people — which through backchannels I was already aware of, he said, “I’ve literally been spending 15
hours a day on this, [...} I’ve been speaking with an investigative journalist team to make sure they don't
believe [that person]. [...] J heard there was a plan to ‘Confront’ me in Valencia. If that happens, I probably will
not take it very well...”

This was chilling. Why was Jake saying those things, non sequitur and without provocation? It was clear to me that
they were thinly-veiled threats, descriptions of what would soon happen to me. If I stood up to Jake, ] could expect
him to try to get me fired from The Tor Project. To try to block my acceptance into the doctorate research program
he knew that I was, at that point in time, applying to. To feed the media stories about what a horrible person [ am.
To ostracise me from my social circles.

In all of this, I tried to do the right thing, to ensure that no more people were harmed, to give Jake one more chance.
I wanted the anarchist, rehabilitation-focused solution, but Jake had only responded to that with threats. Meanwhile,
River and I were introduced through a mutual friend. When Jake threatened me, 1 was, for a moment, frightened.
Then I flew into a fucking rage. Sorry, Jake, but attempting to blackmail me into silence whilst 1 was defending
others is really not a good look for an “anarchist” “free-speech advocate”.

Having run out of ideas and being threatened out of alternative options, I reported everything to the rest of The Tor
Project. Well, almost everything. Originally, 1 only reported others’ stories (with their permission). I left my own
story out, and I did not tell it until it was decided that Jake would no longer be part of The Tor Project.

The Trees

This isn’t about any one individual’s story. This is about addressing the issues and finding means within our
communities to ensure this doesn’t happen again. This is about building communal structures so that it does not
require, as Jake has rather entertainingly called it, “calculated and targeted attacks” from victims who otherwise
felt alone and powerless to stand up and fight back.

I have spoken personally with every person whose story was
published in the original set on the anonymous site. I am
convinced beyond reasonable doubt that each of them is true. I
added my own story to the site in solidarity with the other
victims, especially these who remain anonymous, as someone
with the social standing, and hence, enormous level of privilege,
required to be able to eventually go public. Many of the other
victims do not have this privilege. Whether due to
marginalisation, fear of retailiation, or being new to our
communities, many sexual assault victims require anonymity,
because — without anonymity — they would be silenced,

Jake never apologised to me, nor — to my know!edge — any of
the other victims. I don’t condene his actions. However, and no
apologies for being crass, I can’t seem to motivate myself to feel
any pity towards him for any of the admittedly horrible things
which are now happening to him. He ruined lives. The number of
people we would have in a significantly more productive and

Vane Anew nenin vernen It ne fae hin antinnn tn nehntnntind and

 

 
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 5 of 7

https://archive.is/aPE1D page 4

 

AEDS UctiNIAPEU SIGLE WELE IC MUL IU! MD GLUIUIIS ID SUUStdalidd, aU

Photo: Clara Zetkin and Rosa Luxembourg, early women’s futher, those people in a less damaged state would be overall
Fighis activists, marching at a demonstration, arm to arm. substantially more beneficial than having a Jake in a less

damaged state. Additionally, we would likely have had more
diverse contributors to Tor, if we had dealt with Jake sooner, since, for years, many people have been warned
about Jake through a whisper network and disuaded from becoming involved.

There are some differences between how Jake is behaving to how the other anarchist 1 mentioned above was
behaving. The other anarchist was willing to engage in the defined process, respectful of his victims’ needs, and
eventually sincerely apologetic for his actions.

I cannot condone his actions; however, I cannot condone violence and threats against Jake. Full stop. That is not
productive. If he is further harmed, we never see the end of the wretched abused-abuser cycle.

People who behave as Jake does are sick, and they need help. Often, it is because they were severely hurt at some
point. As the activist adage goes, “We need to be gentle with one another, so that we can be dangerous together.”
If we think Jake has any capacity for change, then it is our responsibility to ensure that he is not simply swept under
a rug of academia where he will most certainly find a deeply-ingrained institutional structure of rape apologists
ready to turn a blind eye and willing to help Jake “fail up” to another position of power and credibility, where he
will use that power to commit further acts of abuse. ] am thoroughly dismayed for what is statistically likely to
happen again, causing harm to and trust issues for their students, and professional and reputational issues for them.

Realpolitiking

Now. For all of you screaming “This is not what justice looks like! Why don't you just go to the police?!” let me
just wax realpolitik and, like a good litthe German, quote some Gesetz and cite some statistics.

The “due process” of a state court, in my case, will be detrimeutal to both Jake and |, as well as numerous other
people. The law is very clearly against both of us in this case, with the overwhelmingly likely outcome that he
would be kicked out of Germany. (Additionally, in Germany, multiple independent allegations can result in a
conviction given the absense of other evidence.)

 

The other outcome is one or more convictions. While convictions for rape and sexual assault are statistically
unlikely, given that only about 7% of reported rapes result in a conviction with similar numbers for Germany, we
have an advantage. By German case law, multiple independent allegations are very likely to result in conviction(s),
even despite the absense of other evidence, e.g. bruises, marks, semen, which would be required in a solitary
allegation. If brought to court, here are some of the applicable laws and their corresponding minimum/maximum
prison terms:

Forest

@ One count of rape (§177 of the Strafsgesetzbuch paragraph 1) for a person in an unconscious state or otherwise
incapable of verbal disagreement or resistance (§179 of the Strafsgesetz): minimum, one year; maximum,
ten years.

@ One count of blackmail : minimum, none; maximum: five years.

River

© One count of rape (§177 of the Strafsgesetzbuch paragraph 1), including

Instructing a third party to rape the victim (§177 of the Strafsgesetzbuch paragraph 2, sentence 2), making it a
“severe case”,

© Both counts were penetrative intercourse (§177 of the Strafsgesetzbuch paragraph 2, sentence 1), also making it
a “severe case”,

* The victim was additionally in an unconscious state and uncapable of verbal or physical resistance (§179 of the
Strafsgesetz, including paragraph 5, as well as paragraph 5 sentence 2): minimum: two years; maximum:
ten years.

 

Sam
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 6 of 7
https: //archive.is/aPE1D page 5

 

© Sexual assault (§177 of the Strafsgesetzbuch paragraph 1): minimum, one year; maximum: ten years.

Totalling to four years minimum and thirty-five years maximum for those cases alone, along with potential fines and
reparations, and expulsion from the country afterwards (cf. §53 and §54 of the Aufenthaltsgesetz). (For English
speakers curious about the German laws I’m referencing, there are also official English translations.)

Not to mention that, if our goal is to prevent more people from being harmed by Jake, prison is not an option.
Overwhelmingly likely, even in Germany, Jake would be raped in prison. 1 do not wish these painful things I’ve
gone through on anyone, not even those who have caused me pain. Further, most abusers have a history of having
been abused at some point in their past, and Jake going to prison certainly will not help him amend his behaviour.

Alternatives
Some people are asking what the victims want out of this.

Personally, | would be completely ecstatic if Jake decided to move to Alaska. Forever. Jake is still threatening the
other victims to try to keep them quiet, and additional reports of extremely severe sexual assaults and rape are
pouring in to The Tor Project. Meanwhile, Jake is preparing some sort of public “apology” statement. Alaska, or
northern Siberia — it doesn’t matter. Until his sociopathic behaviours are revised, there is no place for him in

civil society.

As it is obviously rather untenable that Jake move to Alaska, | suggest the following. Please note that these are my
suggestions alone, and do not necessarily at this point in time reflect those of all of the other victims. We’re all still
processing this.

1. We need to entirely remove abusers from our communities, until such a time as they have sufficiently
demonstrated to their victims that their abusive behaviours wil] no longer continue, Jake should be removed
from all places where his victims, their loved ones, aad friends might come into any form of contact with him.
Given the enormous amounts of pain myself and the other victims have gone through, the draining emotional
stress, and (please excuse my rather dark humour) the development time wasted, I am not willing to revisit this
issue for at Jeast four years. After that time has passed, it may be possible to reassess whether there is any
path forward for Jake.

2, We need to assess the cultural issues within our communities which require that victims report anonymously,
due to fears of retaliation, further abuse, and not being taken seriously. Once identified, we need to devise
better reporting and support structures to help allay these fears.

3. We need to take victims’ stories seriously. It should not be required that victims ban together in collectives in
order to be heard. Nor should it be required that someone who stands up for others must have and share their
own story of victimisation to “prove” the credibility of the others, as was my case. It should not be required
that a dozen people are harmed before any one of them is taken seriously.

4, We need to critique the institutions — sociocultural, academic, and organisational — which made these
events possible.

5. Those who must still have some form of contact with Jake, and by that 1 primarily mean others within the
academic and journalistic communities, need to be given ways to raise safety and ethical concerns without fear
of retribution or retaliation. It is my understanding that several researchers and students do not currently feel
this way, and that this is having a severe impact upon their abilities to be successful and productive.

Lastly, | would like to say that I’ve never been prouder to work for The Tor Project, as their recent actions to stand
against abuse have set nothing short of an exemplary model for other organisations.

 

<<< FBI Harassment

 

 
Case 4:19-cv-01751-DMR Document 26-5 Filed 07/29/19 Page 7 of 7

https://archive.is/aPE1D

page 6

 

blogroll
pelagus clavium apertum codii et codicilli
elogii biothanatum libris atricoloris imaginis

You're currently helping people in censored regions with FlashProxy. Thanks!

 

Pane oe Wd tk Mapa Lee veal

 

 

social
\ atom feed
W twitter

® github

 
